Title: From George Washington to William Livingston, 24 June 1782
From: Washington, George
To: Livingston, William


                  
                     Sir,
                     Head-Quarters 24th June
                     1782
                  
                  I have received your Excellency’s Letter of the 18th—And being
                     much concerned for the Occasion, I am much obliged by a Communication of its
                     Contents.
                  My Instructions to Colo. Dayton were very pointed, strict and
                     positive to prevent every Intercourse with the Enemy by Way of Elizabeth-Town,
                     or any of the Jersey Posts, informing him that no Communication was to be held
                     with the Enemy but by the Way of Dobb’s Ferry. No private Orders have been
                     given by me to Captn Dayton or any other Person, giving any Indulgence
                     deviating from General Orders; and whatever he has done on this Occasion,
                     contrary to what was communicated in my Letter to your Excellency, is
                     absolutely contrary to my mind & Intention.
                  I have written to Colo. Dayton ⅌ this Opportunity, and enclosed
                     an Extract from your Letter to me; and have renewed my Instructions to him,
                     that he take every Caution to prevent any Contravention of my Orders.
                  I am much obliged by your Excellency’s Attention to this Matter,
                     and beg that you will continue to join your Exertions with mine, to endeavour
                     as much as possible to break up this undue Practice of holding Intercourse with
                     the Enemy by any other Way than that established at Dobb’s Ferry.
                  If any Information against "that Post,
                     relative to a more serious Matter," can be produced & well supported, I
                     will be much obliged if your Excellency will be pleased to have it forwarded to
                     me as soon as possible, with the proper Documents. or put me in the way to
                     obtain it. I have the Honor to be, With very great Esteem, Your Excellency’s
                     most Obedient Servant
                  
                     Go: Washington
                     
                  
               